DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 7/28/2022. Claims 1-3, 5-12 and 14-22 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered and are persuasive. The previous 35 USC 103 rejections are withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Choi et al. (Choi, US 202/0125893), Ishida et al. (Ishida, 11,182,568), Aharanov et al. (US 2020/0065716) and Guttmann (US 2019/0294999). 
Choi teaches an apparatus that generates an output via the NLP inference model based on a first and/or second portion of the plurality of encoders and the second classifier, the second portion of the plurality of encoders different from the first portion of the plurality of encoders, wherein the new second AI model, includes the second portion of the plurality of encoders and the second classifier, the second portion of the AI model encoders being different from the first portion of encoders, with respect to the second AI model.
Ishida teaches an evaluation apparatus utilizing multiple encoders and based on a result for a first set of encoders, utilizing a second set of encoders.
Aharanov teaches a machine learning classifier utilizing a first and second lexicon for training, the second lexicon being a subset of the first lexicon. 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “An apparatus, comprising: 
a processor (ibid); and 
memory storing instructions and a natural language processing (NLP) inference model comprising a plurality of encoders, a first classifier associated with a first lexicon and a second classifier associated with a second lexicon, where the first lexicon is sub-set of the second lexicon, the instructions when executed by the processor cause the processor to execute the NLP inference model on a single device and to: 
generate, via the NLP inference model, an intermediate result and a confidence associated with the intermediate result based on a first portion of the plurality of encoders and the first classifier; 
compare the confidence to a threshold; and 
based on the comparison, either: 
generate an output based on the intermediate result from the first portion of the plurality of encoders and the first classifier and cease computation via the NLP inference model; or 
generate the output via the NLP inference model based on a second portion of the plurality of encoders and the second classifier, each encoder of the second portion of the plurality of encoders different from the first portion of the plurality of encoders.”
Independent claims 10 and 17 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2, 3, 5-12, 14-16, and 18-22 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
8/27/2022